Judgment affirmed. Memorandum: We affirm for the reasons stated at Special Term. In addition we note that on November 9,1979, 50 days after the revocation hearing, petitioner received a copy of a letter sent to his attorney on November 1,1979 by the senior parole officer in the Rochester office stating that a notice of appeal form and a copy of the “finding of fact and recommended disposition” were enclosed and advising the attorney that on October 26,1979 the Parole Board commissioners had approved the finding and the recommended disposition submitted by the hearing officer and had directed that, inter alia, the parole violation be sustained, parole be revoked and petitioner held for 15 months. Lee v Syracuse Area Parole Off. (77 AD2d 815) is not contrary to this decision. In Lee, 58 days elapsed between the final revocation hearing and the time the board rendered its decision and there was evidence of prejudice resulting from this delay. All concur, except Schnepp, J., who dissents and votes to reverse and grant the writ, in the following memorandum.